Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






CLAIM OBJECTION
5. 	Claims 2, 4, 5, 8, 10, 11, 13, 15 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 9, & 14 are also objected since they depend on the above claims.


Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 7, 12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (Pub No. 2018/ 0365859), in view of Kojima (Pub No. JP 2001331787) and further in view of Sakano (Pub No. 2020/0271449). 
Regarding claim 1, Oba discloses a method of calibrating a camera for a vehicle (Abstract: Calibration process of the camera on a vehicle), comprising: 5obtaining attitude angle information of the vehicle by using a traveling direction of the vehicle obtained based on a satellite signal (Para. 11: Obtain shift angle using a vehicle running direction. Fig. 11: shift angle[Wingdings font/0xE0] attitude angle. Para. 25: Vehicle state detection based on a satellite system) & (Para. 141, 148 & 172), and a vertical direction from ground obtained based on a high definition map (Para. 231: Map generate surrounding information of the vehicle location) & (Fig. 21: A vertical direction from ground) & (Para. 215 & Para. 71: Vertical shift direction); 
Oba is silent regarding obtaining attitude angle information of the camera 10mounted on the vehicle by matching an image captured by the camera to the high definition map.
Kojima discloses obtaining attitude angle information of the camera 10mounted on the vehicle by matching an image captured by the camera to the high definition map (Para. 72: Vehicle position estimating by using a Map & Para. 45: Matching degree) & (Para. 54: The system acquire the road image and road map, the pitch angle with respect to the road surface, the yaw angle of the camera with respect to the map, the lateral position, and the progress & 88: Vehicle attitude estimating in the vertical direction).
Therefore, it would have been obvious to one of the ordinary skilled in the art to use the camera image with the map to determine the vehicle position on a road. 
Oba in view of Kojima is silent regarding obtaining coordinate system transformation information between the vehicle and the camera by using the attitude angle information of the vehicle and the attitude angle information 15of the camera.  
In a similar field of endeavor, Sakano discloses obtaining coordinate system transformation information between the vehicle and the camera by using the attitude angle information of the vehicle and the attitude angle information 15of the camera (Abstract & Para. 7-8: Attitude angle and coordinate system transformation information between vehicle and camera).
At the time of filling, it would have been obvious to use attitude of a camera mounting on a vehicle to adjust the camera position for capturing better viewing image to help with the navigation system.   

Regarding claim 7, Claim 7 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 12, Claim 12 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 6 & 17, Oba is silent regarding transforming a coordinate system of the image captured 20by the camera mounted on the vehicle, by using the obtained coordinate system transformation information. 
Sakano discloses transforming a coordinate system of the image captured 20by the camera mounted on the vehicle, by using the obtained coordinate system transformation information (Abstract: External parameter of the image pickup unit using the attitude information output by the attitude sensor and a relationship of a coordinate system of the image pickup unit to the vehicle coordinate system & Para. 7-8: coordinate system transformation information).  
At the time of filling, it would have been obvious to use image data with the coordinate system to determine the vehicle location on the road surface. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MD K TALUKDER/Primary Examiner, Art Unit 2648